Citation Nr: 1749411	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  15-25 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected right knee disability. 

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from September 1951 to June 1953. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in a July 2016 Travel Board hearing; a transcript of the hearing is associated with the claims file.

In November 2016, the Board reopened and remanded the claims for further development, to include obtaining outstanding treatment records.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  

The appeal is once again REMANDED to the agency of original jurisdiction (AOJ).   VA will notify the Veteran if any action, on his part, is required.


REMAND

At the outset, the Veteran's representative has argued that the Veteran was not provided an examination to determine whether the diagnosed hip disabilities could be associated with his military service or could be due to his service-connected right knee disability.  See September 2017 Informal Hearing Presentation.  The Board observes that the November 2016 remand indicated that the AOJ should provide a VA examination or opinion as deemed necessary.  The issues were remanded mainly for outstanding treatment records.  All available records have been obtained and associated with the claims file.  As such, the Board finds that there has been substantial compliance with the November 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand is not required under Stegall where there was substantial compliance with remand directives).  As noted, however, after further review, remand is necessary.

The Veteran seeks entitlement to service connection for left and right hip disabilities as secondary to his service-connected right knee disability.  In this regard, he is service-connected for status post arthrotomy of the right knee with arthritis.  Indeed, in several statements in support of his claims, the Veteran indicated that his service-connected right knee disability has led to left and right hip disabilities.  See February 2002, October 2002, June 2007, and May 2014 statements.

Although various examiners have provided medical opinions that addressed the matter of secondary service connection, in general, the examiners did not either specifically or adequately address the issue of aggravation on a secondary basis.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (noting that the findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b)).  For this reason further medical guidance by a VA medical professional regarding whether the left and right hip disabilities were aggravated by the service-connected right knee disability is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's claims to a medical professional of appropriate expertise.  If the medical professional determines that an in-person examination of the Veteran is necessary, schedule the Veteran for a VA examination as to the etiology of bilateral hip disabilities.

The contents of the electronic claim files (in VBMS and Virtual VA), should be made available to the designated examiner for review.  

The examiner is asked to provide an opinion addressing the following question:

Is it at least as likely as not (50 percent or greater probability) that any left or right hip degenerative joint disease has permanently progressed at an abnormally high rate due to or as the result of the Veteran's service-connected right knee disability?

In making this above assessments, the medical professional should discuss whether there is a medically sound basis to attribute any left and right hip degenerative joint disease that the Veteran now has, to the service-connected right knee disability.

A fully articulated medical rationale (reasoning) for each opinion expressed must be set forth in the medical report.  The medical professional must discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably make clear the medical guidance in the study of this case.

2.  After the development above has completed, review the file.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issues of service connection for left and right hip disabilities, to include on a secondary basis.  If determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran (and his representative) the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




